DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 12 August 2021.
Claims 1-20 are pending.  In the Amendment filed 12 August 2021, claims 1, 3, 9-15, 17 and 18 are amended.
As a result of the Amendment filed 12 August 2021, claims 1-20 are allowed.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is acknowledged that the application is a continuation of Application 14/804,901, filed 7/21/15 now US Patent No 10,200,769 which is a continuation of Application 12/246,225, filed 10/6/08 now US Patent 9,124,378 which has provisional 60/978,117 filed 10/6/07.


Claim Rejections - 35 USC § 101

The rejections of claims 9-14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are withdrawn as necessitated by Amendment.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kolessar.  Kolessar teaches processing research data gathered by monitoring devices to: generate message data [first data and second data is sent to processor 70] by supplementing first information [first data] collected by a first monitoring device [stationary monitoring system 30] with second information [second data] collected by a second monitoring device [portable monitor 50], the first information and the second information collected from media presented by a monitored device [receiver 10 – The predetermined receiver 10 receives media data 20 from a media data source and reproduces the media data 20.] (see [0045] and [0052]).  The prior art of record fails to teach the further limitations found in each of the independent claims of “process the message data to determine a first portion of the media that is encoded and a second portion of the media that is unencoded; store an indication that the message data is valid when the message data represents a code encoded in the media; and store data indicating the first portion of the media that is encoded” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The examiner agrees that the prior art of record fails to explicitly teach the amended limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167